Citation Nr: 1146178	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  07-38 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for cerebral concussion with headaches, prior to October 23, 2008.

2.  Entitlement to a rating in excess of 10 percent for residuals of cerebral concussion, from October 23, 2008.

3.  Entitlement to a rating in excess of 10 percent for migraine headaches due to cerebral concussion, from October 23, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from November 1974 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied entitlement to a rating in excess of 10 percent for a cerebral concussion with headaches under Diagnostic Code (DC) 8045-9304.

In a June 2011 rating decision, the RO assigned two separate ratings for the Veteran's disability: a 10 percent rating for headaches under DC 8100 and a 10 percent rating for cerebral concussion under DC 8045, each as of October 23, 2008.  The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status. 


FINDINGS OF FACT

1.  Prior to October 23, 2008, the residuals of a cerebral concussion were productive of various symptoms, such as headaches, but not of multi-infarct dementia.

2.  From October 23, 2008, the residuals of a cerebral concussion did not include multi-infarct dementia.

3.  From October 23, 2008, the residuals of a cerebral concussion resulted in residuals of a highest level of severity for any of the traumatic brain injury facets of "1."



4.  From October 23, 2008, migraine headaches due to cerebral concussion resulted in characteristic prostrating attacks occurring on an average once a month over the last several months, but not occurring very frequently and causing completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

1.  Prior to October 23, 2008, the criteria for a rating in excess of 10 percent, for residuals of a cerebral concussion with headaches, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Codes 8099-8045, 8100, 9304 (2004-2008).

2.  From October 23, 2008, the criteria for a rating in excess of 10 percent, for residuals of a cerebral concussion, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Codes 8099-8045, 9304 (2004-2008); Diagnostic Code 8045 (2009-2011).

3.  From October 23, 2008, the criteria for a 30 percent rating for migraines due to cerebral concussion, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8100 (2009-2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A VCAA letter dated in July 2004 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  An additional letter was sent to the Veteran in June 2008.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  

Regarding the duty to assist, the Veteran's pertinent medical records including those from VA and the Social Security Administration have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was afforded VA examinations in October 2004, October 2010, and May 2011.  There is no objective evidence indicating that there has been a material change in the service-connected disability since the Veteran was last examined.  38 C.F.R. § 3.327(a).  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Increased Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims ("the Court") found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

During service, the Veteran suffered a head injury.  In a June 1980 rating decision, service connection was granted for residuals of that injury, including a history of a cerebral concussion which was assigned a noncompensable rating under Diagnostic Code 8099-8045, from November 1979.  In a January 2000 rating decision, the Veteran was assigned a 10 percent rating for his disability, recharacterized as cerebral concussion with headaches, effective October 1999.

In September 2004, correspondence from the Veteran was received in which he requested an increased rating.  In conjunction with his claim, he was afforded a VA brain and spinal cord examination in October 2004.  At that time, the Veteran related that during a 30 day period, he had headaches on 7 of those days.  The headaches were mainly retro-orbital and went from a zero to a 7 on a scale of zero to 10 with 10 being worse for pain.  They were associated with occasional nausea and phonophobia, but no photophobia.  They were exacerbated by bending over and heat, so they were worse during summer.  The Veteran related that when he had a headache, he would go to a quiet room and it lasted 10 to 30 minutes.  He took over the counter analgesics for the headaches which were somewhat helpful.  The headaches were mildly disabling since he could not read during them, be he could work and drive with slightly less functionality.  Physical examination revealed normal ocular function and normal sensation in all three branches of the trigeminal nerve, bilaterally.  Motor function was normal.  The diagnosis was chronic tension type headaches, likely secondary to the head injury, but not meeting the criteria for chronic daily headache.  The examiner noted that headaches were moderately disabling, but were relatively short and relatively infrequent.  Also, the headaches were likely exacerbated by psychiatric comorbidity.  Thereafter, the Veteran began group traumatic brain injury therapy with VA.

In May 2007, the Veteran reported in VA outpatient treatment that he was having increased headaches.  A June 2007 computerized tomography revealed a lacunar infarction involving the left side of the midbrain posterior to the posterior limb of the left internal capsule.  There was no intra axial or extra axial hemorrhage.  Ventricles, cisterns, and sulci were within normal limits except for mild prominence of bifrontal sulci suggestive of minimal bifrontal cerebral atrophy.  There was no midline shift.  The impression was no hemorrhage or hematoma; a small lacunar infarction involving the left sided midbrain; minimal bifrontal cerebral atrophy.  By August 2007, the Veteran indicated that the headaches occurred on a daily basis and he felt pressure in the eye area.  In September 2008, he related that his headaches were getting worse.  The next month, the Veteran related that he had pain when he would twist his neck and pain would radiate up to his head.  

In October 2010, the Veteran was afforded a VA examination.  His head trauma was reviewed.  The Veteran indicated that he had residuals including chronic confusion, difficulty with verbal expression, easy frustration, noise sensitivity, and nervousness when driving.  His memory was not "too good," especially his short term memory.  The Veteran related that he had post-traumatic headaches which occurred spontaneously or when he was exposed to sunlight; these occurred 3 or 4 times weekly.  He had noise sensitivity.  The headaches were precipitated by stress.  He denied nausea and vomiting.  He denied speech deficit.  Physical examination revealed that cranial nerves II-XII were intact.  A psychiatric evaluation was performed which revealed mild dysarthria and somewhat delayed verbal responses.  The diagnosis was status post cerebral concussion requiring tracheostomy with residual cognitive, communication, neurobehavioral deficits as well as chronic headaches and small left lacunar infarct.  The examiner provided an opinion that the post-traumatic headaches and cerebral concussion with small lacunar infarct; his cognitive, communication, neurobehavioral deficits; and the Veteran's requirement for chronic routine narcotics and multiple frequent medical appointments precluded even sedentary employment.  

In a November 2010 rating decision, it was noted that the Veteran's brain concussion with headaches had been previously rated as 10 percent disabling under Diagnostic Code 8099-8045, but was now rated under Diagnostic Code 9304.  

In May 2011, the Veteran was afforded another VA examination.  At that time, he reported that he had headaches which occurred at least twice per month and lasted from one to several hours.  He graded the headache pain as an 8 on the pain scale.  He related that he had pain to the right frontal area with associated nausea, but no vomiting.  He had associated photophobia and that noise intensified the headaches.  Precipitating factors included certain smells.  The headaches were better with the use of Imitrex and the examiner noted that there was a history of migraines.  Functionally, the Veteran indicated that he had to lie down or sit down with the headaches.  The Veteran also reported that he had disequilibrium at least two times per week which lasted 15 minutes.  He also reported cognitive impairment such as memory problems, decreased attention, and decreased concentration.  He had problems with complex judgment.  The examiner evaluated 10 areas: (I) Memory, attention, concentration , and executive function yielded complaints of mild memory loss; (II) Judgment was normal; (III) Social interaction was routinely appropriate; (IV) Orientation was intact; (VI) Visual and spatial orientation was normal; (VII) Subjective symptoms mildly interfered with work; (VIII) Neurobehavioral effects interfered with workplace and social interaction, but did not preclude them; (IX) Communication was intact; and (X) Consciousness was normal.  The impression was cerebral concussion with migraine headaches.  

In a June 2011 rating decision, the RO continued the 10 percent rating for headaches, but also granted a separate 10 percent rating for cerebral concussion as of October 23, 2008, the date of changes to the rating criteria for traumatic brain injury.  The headaches were rated under Diagnostic Code 8100 and the residuals of cerebral concussion were rated under Diagnostic Code 8045.  

As an initial matter, the Board recognizes that the regulations pertaining to rating TBI was amended in September 2008.  See 73 Fed. Reg. 54,693-706 (Sept. 23, 2008).  This new rating criteria is effective October 23, 2008, and applies to "all applications for benefits received by VA on or after October 23, 2008."  Id at 54,693.  In the present case, the Veteran's claim for an increased rating for his TBI residuals was received by VA in 2004 and he was rated under the prior Diagnostic Code 8045.  However, a veteran whose residuals of traumatic brain injury (TBI) were rated by VA under a prior version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  The effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria.  Id.  As noted, the RO rated the Veteran under the new criteria, as such, his claim be considered under the new TBI criteria and both variations of the rating criteria will be considered in the current claim. 


Prior to October 23, 2008

Under the prior rating criteria, Diagnostic Code 8045 is applicable for brain disease due to trauma.  38 C.F.R. § 4.124a.  According to this diagnostic code, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., associated with the injury will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304, and will not be combined with any other rating for a disability due to brain trauma.  Finally, ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

After a review of the record, the Board finds that under the rating criteria applicable prior to October 23, 2008, the 10 percent evaluation previously granted contemplates that purely neurological disabilities following trauma to the brain were to be rated under the diagnostic codes specifically dealing with such disabilities.  In this case, there were no identified neurological disabilities due to the TBI during that time period.  Also, it is significant to note that a separate rating for posttraumatic stress disorder (PTSD) has been in effect during the appeal period since 2004, so symptoms associated with that disorder have been rated in conjunction with that disorder under DC 9411 and cannot be rated as part and parcel of the cerebral concussion because to do so would amount to pyramiding.  

The record does not indicate that the Veteran had purely neurological disabilities associated with the head injury to be rated under the diagnostic codes specifically dealing with such disabilities.  The October 2004 neurological evaluation did not yield such findings.  The Board recognized that the Veteran suffered a small lacunar infarction, but there were no identified neurological residuals to be rated during the applicable time frame.  Purely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were to be rated as 10 percent and no more under Diagnostic Code 9304 for dementia due to head trauma.  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Here, the Veteran did endorse headaches with symptoms such as nausea and phonophobia; however because no multi-infarct dementia associated with brain trauma was identified or diagnosed, a rating in excess of 10 percent cannot be assigned. 

The Board observes the Veteran could alternatively be rated under the code for migraine headaches.  Diagnostic Code 8100 provides for a 10 percent rating when there is evidence of migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted when 


there is evidence of characteristic prostrating attacks occurring on an average once a month over the last several months.  Finally, a 50 percent rating is warranted when there is evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  This diagnostic code's criteria has not changed during the appeal period.

In this case, the Veteran did not have "migraines" during the time period in question.  The headaches were diagnosed as chronic tension type headaches.  Further, in any event, the criteria for a 30 percent rating were not met.  The Veteran's headaches were not prostrating in nature.  He had slightly less than normal functionality, but he was able to basically function and the headaches were short in duration.  Thus, a rating in excess of 10 percent was not warranted under this code, either.  A separate rating could not be assigned under this code as the basis for the rating under Diagnostic Code 8045 or 9304 was the residual headaches, so to rate under both codes would be pyramiding.

Thus, for the time period prior to October 23, 2008, a rating in excess of 10 percent was not warranted under Diagnostic Codes 8099-8045, 8100, 9304.  


From October 23, 2008

As discussed, new criteria for rating TBI came into effect on October 23, 2008 and the RO considered the Veteran's claim under both the old and new criteria; thus the Board accepts that the Veteran is requesting that his claim also be considered under the new criteria.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  As such, the effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria. 

Under the prior rating criteria for Diagnostic Code 8045, the Veteran still did not demonstrate a diagnosis of multi-infarct dementia associated with brain trauma so that a rating in excess of 10 percent could be assigned.  Diagnostic Code 8045 (2004-2208).  VA psychiatric evaluations, particularly those dated in August 2009 and June 2010, showed that the Veteran had complaints of memory problems and confusion.  However, on examination, his memory was normal/intact.  

The amended regulation, Diagnostic Code 8045 (2009-2011) provides for the evaluation of TBI, with the three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. I n a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2009-2011).

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms should be separately evaluated, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code. Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

The need for special monthly compensation is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id.



Evaluation of Cognitive Impairment and Subjective Symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified'" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id.  

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under Diagnostic Code 8045.  Id.

Note (5): A Veteran whose residuals of TBI are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review. VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.  Id.

The table titled "EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED" provides that for Subjective Symptom Facets of cognitive impairment and other residuals of TBI not otherwise classified, a level of impairment of: 

Zero (0 percent) is provided for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples are: mild or occasional headaches, mild anxiety; 1 (10 percent) is provided for three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light; 2 (40 percent) is 


provided for three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.  Id.

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2009-2011).

A level of severity of "1" has been assigned for the memory, attention, concentration, executive functions facet.  As noted, the Veteran is already service connected for PTSD and memory, attention, concentration complaints and deficits are contemplated under his rating for that disorder (currently 70 percent).  As noted in Diagnostic Code 8045, emotional/behavioral dysfunction, such as PTSD, is evaluated under 38 C.F.R. § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  As such, the Veteran has been rated for such emotional/behavioral symptoms in conjunction with his PTSD.  Since the cognitive complaints and deficits have been attributed by VA psychiatric examiners to the PTSD, no more than a "1" can be assigned.  

The Veteran has been found to have a level of severity of "0" for the judgment facet and the social interaction facet as they have been considered as part of the PTSD disability and his judgment is intact.  Social deficits are related to the PTSD.  See June 23, 2010 VA examination.  In addition, the orientation facet has been properly evaluated as "0" since the Veteran has been found by examiners to be oriented to person, time, place, and situation on his examinations.  Thus, an assignment in excess of "0" for these areas is not warranted.  

A level of severity of "0" has been assigned for the motor activity (with intact motor and sensory system) facet, indicating that an examiner has found evidence of motor activity normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).  The May 2011 examination indicated that the motor activity was normal; thus a higher assignment is not warranted.  

A level of severity of "0" has been assigned for the visual spatial orientation facet, indicating that an examiner has found evidence of normal orientation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as mildly impaired, occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions, is able to use assistive devices such as GPS (global positioning system).  The May 2011 VA examiner indicated that the Veteran's visual spatial orientation was normal.  Thus, a higher assignment is not warranted.  

As has previously been indicated, the Veteran is also service connected for PTSD.  Thus, his neurobehavioral effects symptoms were used in that rating.  Nevertheless, the RO assigned a "1" for the neurobehavioral effects.  A higher assignment may not be made since the symptoms are associated and rated as part of the PTSD.  The Veteran was assigned a "0" for the communication facet.  It was indicated that the Veteran is able to express communication and comprehends spoken and written language on his latest VA examination.  Thus, the "0" assignment is appropriate.  

A level of severity of "1" was assigned for the subjective symptoms facet, indicating three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  The examiner did not feel that there was moderate impairment due to these subjective symptoms.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.  The Veteran is already separately rated for tinnitus, and that disability will not be considered herein.  The Veteran reported no visual problems on his last examination.  He indicated that his fatigue was moderate and intermittent, not marked.  He has headaches, but they do not require rest periods on most days.  Thus, the "1" assignment was proper.  

Thus, none of the facets has been assigned, or should be assigned, a percentage more than "1;" as such, a rating in excess of 10 percent is not warranted under Diagnostic Code 8045.  

However, the Veteran has been assigned a separate rating for headaches.  Diagnostic Code 8100 provides for a 10 percent rating when there is evidence of migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted when there is evidence of characteristic prostrating attacks occurring on an average once a month over the last several months.  Finally, a 50 percent rating is warranted when there is evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  In viewing the recent VA examinations, the Board finds that a 30 percent rating, but no higher is warranted, when the Veteran is afforded the benefit of the doubt.  The Veteran reports headaches, now noted to be migraines, which reach a level of 8 on the pain scale which occur about 2 times per month and he takes Imitrex for relief.  As such, the Board finds that there has been an increase in their level of severity sufficient to warrant a higher rating.  However, a 50 percent rating is not warranted because headaches of this severity do not occur very frequently and they are not on their own productive of severe economic inadaptability.  Thus, while the 10 percent rating for cerebral concussion residuals is appropriate, a 30 percent rating for migraine headaches is for assignment in addition to that 10 percent rating.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is 


denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 10 percent prior to October 23, 2008.  However, the evidence supports a 10 percent rating for cerebral concussion as well as a 30 percent rating for migraine headaches from October 23, 2008.  

In considering the claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's head injury disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe 


his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.

ORDER

Prior to October 23, 2008, a rating in excess of 10 percent for cerebral concussion with headaches under DC 8045-9304 is denied.  

From October 23, 2008, a rating in excess of 10 percent for residuals of cerebral concussion under DC 8045 is denied.  

From October 23, 2008, entitlement to a 30  percent rating for migraine headaches due to cerebral concussion under DC 8100 is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


